EXHIBIT Deloille & Touche LLP 1 Place Ville Marie Suite 3000 Montreal QC H3B 4T9 Canada Tel: 514-393-5451 Fax: 514-390-4113 www.deloitte.ca October 16, To the various Securities Commissions and similar regulatory authorities in Canada: Autorite des marches financiers Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission New Brunswick Securities Commission Newfoundland Department of Government Services, Consumer & Commercial Affairs Branch Nova Scotia Securities Commission Ontario Securities Commission Prince Edward Island Securities Office, Consumer, Corporate and Insurance Services Division, Office of the Attorney General Saskatchewan Financial Services Commission Registrar of Securities, Yukon Territory Securities Registry Northwest Territories Registrar of Securities, Nunavut Territory Subject : CGI Group Inc. (the "Company") National Instrument 51-102 — Change of Auditors of a Reporting Issuer Dear Sirs/Madam: We acknowledge receipt of a Notice of Change of Auditor (the "Notice") dated September 30, 2009 delivered to us by the Company. Pursuant to subparagraph (5)(a)(ii) of section 4.11 of National Instrument 51-102, please accept this letter as confirmation of Deloitte & T.ouche LLP that we have reviewed the Notice and based on our knowledge as at the time of receipt of the Notice, we agree with the information and each of the statements contained therein. Yours truly, /s/ Deloitte & Touche (1)LLP ' Chartered accountant auditor permit No. 17046 cc: Mr. R. David Anderson, Executive Vice-President and Chief Financial Officer - CGI Group
